FILE COPY




                                     No. 07-19-00157-CV


In the Interest of B.B.J., a Child            §    From the 140th District Court
                                                     of Lubbock County
                                              §
                                                   April 1, 2020
                                              §
                                                   Opinion by Chief Justice Quinn
                                              §

                                     J U D G M E N T


       Pursuant to the opinion of the Court dated April 1, 2020, it is hereby ordered,

adjudged and decreed that the judgment entered below is reversed and the judgment is

rendered denying appellee’s bill of review.


       It is further ordered that appellee pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo